DETAILED ACTION
                                                 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation Under 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

2.         Claims 15-20 invoke 35 U.S.C. 112(f) (or herein pre-AIA  35 U.S.C. 112, sixth paragraph) based on the following guidance.
Claim limitations “first local-site controller”, “second local-site controller”, and “multi-site controller”, have been interpreted under 35 U.S.C. 112, sixth paragraph, because it uses a non-structural term “controller” coupled with functional language “to manage”, without reciting sufficient structure to achieve the function.  Furthermore, the non-structural term is not preceded by a structural modifier.  
Since this claim limitation invokes 35 U.S.C. 112, sixth paragraph, claims 15-20 are interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
Regarding claims 15-20, a review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112, sixth paragraph limitation: “first local-site controller”, “second local-site controller”, and “multi-site controller” corresponds to 135 and 140 (para 0022; controller 135A, 135B and 140)).
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112, sixth paragraph, applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112, sixth paragraph.
For more information, see Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).


Double Patenting
         The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

3.	Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,178,071 (hereinafter ‘071). Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following.
Regarding claim 1, US patent ‘071 discloses:
A system, comprising (claim 1; col. 13; line 51): 
first computing resources at a first site (claim 1; col. 13; line 52); second computing resources at a second site (claim 1; col. 13; line 53), wherein the first site is at a different geographic location than the second site, wherein the first computing resources and the second computing resources are communicatively coupled via a public network (claim 1; col. 13; lines 54-55); and wherein the first computing resources are configured to: receive a packet from a first host at the first site, the packet comprising (i) a destination of a second host at the second site and (ii) a first source identifier value for a first computing resource group as defined by a namespace of the first site, wherein the first host is assigned to the first computing resource group (claim 1; col. 13; lines 56-64); wherein the second computing resources are configured to: receive the packet via the public network from the first site (claim 1; col. 13; lines 65-67); and forward the packet to the second host after the first source identifier value in the packet is translated to a second source identifier value for a second computing resource group as defined by a namespace of the second site (claim 1; col. 14; lines 1-4).
Regarding claim 8, US patent ‘071 discloses:
A method, comprising (claim 8; col. 14; line 47):
receiving, from first computing resources at a first site, a packet at second computing resources at a second site, wherein the packet comprises (i) a destination of a second host coupled to the second computing resources at the second site and (ii) a first source identifier for a first computing resource group as defined by a namespace of the first site, wherein a first host is assigned to the first computing resource group (claim 8; col. 14; lines 48-54);
translating the first source identifier in the packet to a second source identifier for a second computing resource group as defined by a namespace of the second site (claim 8; col. 14; lines 55-57); and forwarding the packet to the second host, wherein the packet contains the second source identifier (claim 8; col. 14; lines 57-59).
Regarding claim 15, US patent ‘071 discloses:
A system, comprising (claim 15; col. 15; line 33):
a first physical computing system comprising a first local-site controller configured to manage first computing resources at a first site (claim 15; col. 15; lines 34-37);
a second physical computing system comprising a second local-site controller configured to manage second computing resources at a second site (claim 15; col. 15; lines 38-40); and
a third physical computing system comprising a multi-site controller communicatively coupled to the first and second local-site controllers, wherein the multi- site controller is configured to (claim 15; col. 16; lines 1-4):
receive a respective namespace from the first and second local-site controllers, the respective namespaces indicating source identifiers used to name computing resource groups in the first and second computing resources, and generate respective namespace translation mappings for the first and second sites, wherein the respective namespace translation mappings comprise information for translating source identifiers in packets transmitted between the first and second sites from a first value defined by the respective namespace of one of the first and second sites to a second value defined by the respective namespace of the other site (claim 15; col. 15; lines 5-16).
Dependent claims 2-7, 9-14 and 16-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,178,071.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1, 2, 4, 5, 7, 8, 9, 11, 12, 14, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kapadia (US 2017/0034057, hereinafter Kapadia) in view of MARRIPUDI et al. (US 2018/0052624, hereinafter Marripudi).
Regarding claims 1 and 8, Kapadia discloses a unified fabric (fig. 1), comprising:
a first computing resources (fig. 1; Fabric #1) at a first site (para 0001; remote host in an external network fabric); a second computing resources (Fabric #2) at a second site (Fabric #1 and Fabric #2 are at different sites), wherein the first site is at a different geographic location than the second site (para 0003; remote destinations), wherein the first computing resources and the second computing resources are communicatively coupled via a public network (para 0028; network 10); and wherein the first switching fabric is configured to:
receive a packet from a first host at the first site (para 0010; receiving communication), the packet comprising (i) a destination of a second host at the second site (para 0011; destination address) and (ii) a first source identifier value for a first computing resources group (para 0014; 0019-0020 and 0021; originating host address, multiple edge routers and border leafs may be combined into single integrated physical components), wherein the first host is assigned to the first computing resources group (para 0014; host in originating data center); wherein the second computing resources are configured to receive the packet via the public network from the first site (para 0019; fig. 1; 10B receives communication from 10A); and forward the packet to the second host after the first source identifier value in the packet is translated to a second source identifier value for a second computing resource group (para 0014; 0019; 0020; communication is forwarded based on address translation; all of the destination hosts in data center may be represented as a single entery).
	Kapadia does not explicitly disclose that the first source identifier value is defined as a namespace of the first site and the second source identifier value is defined as a namespace of second site. 
	In an analogous art, Marripudi discloses that the first source identifier value is defined as a namespace of the first site and the second source identifier value is defined as a namespace of second site (para 0046; name space identifiers are used as idenfier for EPG).  Therefore, it would have been obvious to one of ordinary skill in the art before the time of the invention to modify Kapadia’s system by adding Marripudi’s disclosure in order to improve communication by uniquely identifying each EPG.
	Regarding claims 2, and 9, Kapadia further discloses that wherein the first and second computing resource groups are part of a stretched computing resource group that extends between the first and second sites (para 0018; stretched subnet comprises data center fabrics 10A and 10B), wherein the first and second computing resource groups are in at least one of the same bridge domain or subnet (para 0014; same domain and subnet).
Regarding claims 4, and 11, Kapadia further discloses wherein, from a perspective of the second host, the packet appears to have originated from the second site rather than the first site (para 0044; site of origin as internal).
Regarding claims 5, and 12, Kapadia further discloses wherein the second computing resource group is a shadow computing resource group that serves as a proxy for the first computing resource group at the second site (para 0031; proxy for EPG), wherein the second host is assigned to a third computing resource group different from the first and second computing resource groups (para 0031).
Regarding claims 7 and 14, Kapadia does not explicitly disclose wherein the packet comprises a first plurality of source identifiers that includes the first source identifier value, wherein the first plurality of source identifiers comprises a Class ID for the first computing resource group and an identification of a subnet in the first site containing the first computing resource group, wherein, the packet is forwarded to the second host after translating the first plurality of source identifiers to a second plurality of source identifiers defined by the namespace of the second site.
In an analogous art, Marripudi discloses wherein the packet comprises a first plurality of source identifiers that includes the first source identifier value, wherein the first plurality of source identifiers comprises a Class ID for the first computing resource group and an identification of a subnet in the first site containing the first computing resource group (para 0045), wherein, the packet is forwarded to the second host after translating the first plurality of source identifiers to a second plurality of source identifiers defined by the namespace of the second site (para 0046).
Therefore, it would have been obvious to one of ordinary skill in the art before the time of the invention to modify Kapadia’s system by adding Marripudi’s disclosure in order to improve communication by uniquely identifying each computing resource.
	Regarding claim 15, Kapadia discloses a system (fig. 1), comprising:
a first physical computing system comprising a first local-site controller (40A) configured to manage first computing resources (fabric # 1) at a first site (para 0001); a second physical computing system comprising a second local-site controller (40B) configured to manage a second computing resources (fabric # 2) at a second site (para 0001 ); and a third physical computing system comprising a multi-site controller communicatively coupled to the first and second local-site controllers (50A & 50B), wherein the multi-site controller is configured to : receive a respective identifiers from the first and second local-site controllers (para 0014; 0020 and 0021; originating host address), the respective identifiers namespaces indicating source identifiers used to name computing resource groups in the first and second computing resources (para 0020 and 0021), and generate respective identifier translation mappings for the first and second sites (para 0021; 0027-0028; new routing information generated based on the IP address of the source), wherein the respective identifier translation mappings comprise information for translating source identifiers in packets transmitted between the first and second sites from a first value defined by the respective identifer of one of the first and second sites to a second value defined by the respective identifier of the other site (para 0034; ARP).
	Kapadia does not explicitly disclose that the identifier is defined as a namespace. 
	In an analogous art, Marripudi discloses that the identifier is defined as a namespace (para 0046; name space identifiers are used as idenfier for EPG).  Therefore, it would have been obvious to one of ordinary skill in the art before the time of the invention to modify Kapadia’s system by adding Marripudi’s disclosure in order to improve communication by uniquely identifying each computing resource.
Regarding claim 16, Kapadia does not explicitly disclose that wherein the respective namespaces are private namespaces.
In an analogous art, Marripudi discloses that wherein the respective namespaces are private namespaces (para 0046). Therefore, it would have been obvious to one of ordinary skill in the art before the time of the invention to modify Kapadia’s system by adding Marripudi’s disclosure in order to improve communication by uniquely identifying each computing resource.
Regarding claim 17, Kapadia does not explicitly disclose wherein the respective namespaces include at least one conflicting source identifier value that is assigned to at least one object in the first site and at least one object in the second site.
In an analogous art, Marripudi discloses that wherein the respective namespaces include at least one conflicting source identifier value that is assigned to at least one object in the first site and at least one object in the second site (para 0046; shard namespace). Therefore, it would have been obvious to one of ordinary skill in the art before the time of the invention to modify Kapadia’s system by adding Marripudi’s disclosure in order to improve communication by uniquely identifying each computing resource.
	Regarding claim 18, Kapadia discloses that wherein generating the respective namespace translation mappings is performed as part of adding a stretched computing resource group that stretches between the first and second site (para 0018).
	
5.	Claims 3, 6, 10, 13 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kapadia/Marripudi in view of Gupta et al. (US 2016/0359912, hereinafter Gupta).
	Regarding claims 3 and 10, Kapadia/Marripudi does not explicitly disclose wherein the second host is assigned to a third computing resource group different from the first and second computing resource groups, wherein forwarding the packet to the second host comprises: determining whether a security policy in the second site permits packets assigned to the second computing resource group to communicate with the third computing resource group; and forwarding the packet to the second host in response to determining the security policy permits packets assigned to the second computing resource group to communicate with the third computing resource group.
	In an analogous art, Gupta discloses wherein the second host is assigned to a third computing resource group different from the first and second computing resource groups, wherein forwarding the packet to the second host comprises: determining whether a security policy in the second site permits packets assigned to the second computing resource group to communicate with the third computing resource group (para 0083; network traffic monitoring system can capture ground-truth network flow data between the first endpoint group and the second endpoint group by enforcing a first security policy stored in a policy table of a network); and forwarding the packet to the second host in response to determining the security policy permits packets assigned to the second computing resource group to communicate with the third computing resource group (fig. 3; para 0083; an ingress node of the network can perform a lookup for SEPG=EPG 1 and DEPG=EPG 1 to determine the appropriate policy for a packet that is traveling from an endpoint that is part of EPG 1 to an endpoint that is also part of EPG 1.  Accordingly, box 300.sub.11 dictates that "Policy A" should be applied to traffic that travels from an endpoint that is part of EPG 1 to and an endpoint that is also part of EPG 1.  Policy A may correspond to a policy that allows traffic to travel between the endpoints). Therefore, it would have been obvious to one of ordinary skill in the art before the time of the invention to modify Kapadia/Marripudi’s system by adding Gupta’s disclosure in order to improve the system integrity of a communication system.
	Regarding claims 6 and 13, Kapadia/Marripudi does not explicitly disclose 
wherein forwarding the packet to the second host comprises: determining whether a security policy in the second site permits packets assigned to the shadow computing resource group to communicate with the third computing resource group; and forwarding the packet to the second host in response to determining the security policy permits packets assigned to the shadow computing resource group to communicate with the third computing resource group.
	In an analogous art, Gupta discloses wherein forwarding the packet to the second host comprises: determining whether a security policy in the second site permits packets assigned to the shadow computing resource group to communicate with the third computing resource group (para 0056); and forwarding the packet to the second host in response to determining the security policy permits packets assigned to the shadow computing resource group to communicate with the third computing resource group (para 0056; implementing ingress or egress policies  to proxy EPG). Therefore, it would have been obvious to one of ordinary skill in the art before the time of the invention to modify Kapadia/Marripudi’s system by adding Gupta’s disclosure in order to improve the system integrity of a communication system.
	Regarding claim 19, Kapadia/Marripudi does not explicitly disclose wherein generating the respective namespace translation mappings is performed as part of providing a security policy so that traffic originating from a host assigned to a first computing resource at the first site can communicate with a host assigned to a second computing resource at the second site.
	In an analogous art, Gupta discloses wherein generating the respective namespace translation mappings is performed as part of providing a security policy so that traffic originating from a host assigned to a first computing resource at the first site can communicate with a host assigned to a second computing resource at the second site (fig. 3; para 0083; an ingress node of the network can perform a lookup for SEPG=EPG 1 and DEPG=EPG 1 to determine the appropriate policy for a packet that is traveling from an endpoint that is part of EPG 1 to an endpoint that is also part of EPG 1.  Accordingly, box 300.sub.11 dictates that "Policy A" should be applied to traffic that travels from an endpoint that is part of EPG 1 to and an endpoint that is also part of EPG 1.  Policy A may correspond to a policy that allows traffic to travel between the endpoints). Therefore, it would have been obvious to one of ordinary skill in the art before the time of the invention to modify Kapadia/Marripudi’s system by adding Gupta’s disclosure in order to improve the system integrity of a communication system.
Regarding claim 20, Kapadia further disclose wherein the multi-site controller is configured to: instruct the second local-site controller to add a shadow computing resource group to the second site (para 0031; proxy EPG) that is an intermediary between the first computing resource group in the first site and the second computing resource group in the second site (para 0031).


Conclusion	
	6.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMINA CHOUDHRY whose telephone number is (571)270-7102.  The examiner can normally be reached on Monday to Thursday (7:30 a.m. to 5.00p.m.).
                                    If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571)272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000
	
/SAMINA F CHOUDHRY/Primary Examiner, Art Unit 2462